Citation Nr: 0414779	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  95-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had 20 years of active service, terminating in 
the period from May 1975 to July 1979.  He died on June [redacted], 
1988.  The appellant in this case is the surviving spouse of 
the veteran.  Although she remarried in July 1992, the claim 
was filed in July 1988; thus, basic eligibility remains for 
the intervening time period.  See 38 C.F.R. § 3.55 (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of September 1988 and October 1994.  This case was previously 
before the Board in February 1997, September 1998 and most 
recently in August 2003.  


REMAND

The veteran died in June 1988 of cardiorespiratory failure 
due to or as a consequence of carcinoma of the kidney.  The 
pathological reports and hospital records pertaining to the 
veteran's treatment for cancer from February 1988 to June 
1988 reveal that the primary site was not confirmed, although 
it was presumed to be the kidney.  Pathological reports 
specifically state that the tissue samples were consistent 
with, but not diagnostic of, renal primary, and that other 
potentially primary sites should be investigated, including 
the lung and the prostate.  

An October 1988 letter from K. Wurtz, M.D., who indicated 
that he had treated the veteran for metastatic 
undifferentiated carcinoma involving the left kidney, noted 
that the veteran's illness could have been related to 
exposure to Agent Orange.  In an April 1989 letter, Dr. Wurtz 
stated that there was never a firm diagnosis established for 
the veteran's primary neoplasm, and consideration should be 
given to the relationship between the undifferentiated 
neoplasm and exposure to carcinogens.  

The Board noted in the September 1998 remand that for 
veterans who served in Vietnam, exposure to Agent Orange is 
presumed, and service connection may be granted on a 
presumptive basis for certain specified diseases.  38 C.F.R. 
§§3.307(6)(iii), 3.309(e).  Among these were prostate and 
respiratory cancers, but not renal cancers.  The RO was 
directed first to ascertain whether the veteran had service 
in the Republic of Vietnam, and if so, obtain the original 
tissue specimens from the 1988 diagnostic studies in an 
attempt to determine, if feasible, the primary site of the 
carcinoma.  The RO obtained the veteran's personnel records 
which confirmed that the veteran had service in the Republic 
of Vietnam and was therefore presumed exposed to Agent Orange 
in service; however, the RO did not comply with the Board's 
further remand instructions, which were as follows:

If, and only if, Vietnam service is 
verified, the RO is directed to obtain 
from the Medical College of Georgia and 
the South Georgia Medical Center all 
pathology reports, tissue slides and 
other pathological materials obtained in 
connection with the diagnosis of and 
treatment for the veteran's metastatic 
carcinoma from January or February 1988 
to June 1988.  When this evidence, 
including the specimens, is obtained, all 
material should be associated with the 
veteran's claims folder for return to the 
Board.  If any of the reports or 
requested material are unavailable, this 
fact should be certified in the claims 
file.  

In November 2002, the RO requested complete copies of the 
veteran's treatment records from both the Medical College of 
Georgia and the South Georgia Medical Center.  It appears 
that these records were already requested and added to the 
claims file in July 1997.  The RO has never requested the 
tissue slides and pathological materials as specified in the 
Board's September 1998 remand.  Since a remand by the Board 
confers on the appellant, as a matter of law, the right to VA 
compliance with the terms of the remand order, another remand 
is in order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board notes that this appeal has been pending 
for over 15 years, and been the subject of three previous 
remands.  While another remand seems unavoidable, an attempt 
should be made to expedite this appeal by first ascertaining 
from both facilities if any physical pathology evidence from 
1988 would still be available prior to initiating a formal 
request for the veteran's specimens.  The Board suggests a 
telephone call with subsequent documentation in the claims 
file by way of a VA Form 119 should be sufficient to comply 
with any duty to assist, and the Board's prior remand 
instructions.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should contact the South 
Georgia Medical Center and the Medical 
College of Georgia in an attempt to 
obtain any tissue slides or pathology 
specimens in connection with the 
diagnosis of and treatment for the 
veteran's metastatic carcinoma from 
January or February 1988 to June 1988.  
Prior to initiating a formal request for 
the veteran's specimens, the RO should 
ascertain whether such specimens are 
still available, and if not, a report of 
contact should be included in the claims 
file as evidence of compliance with the 
Board's remand instructions and any duty 
to assist.

2.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information. 

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death.  This 
should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
November 2003 supplemental statement of 
the case.  If the benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  The appropriate 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




